Determination unanimously confirmed and petition dismissed. Memorandum: Petitioner’s sole claim in this proceeding is that the Hearing Officer’s determination was not supported by substantial evidence. Whether petitioner, an inmate at Attica Correctional Facility, refused to submit to a urinalysis test was a matter of credibility for the Hearing Officer (Matter of Perez v Wilmot, 67 NY2d 615; Matter of Summer v Kelly, 139 AD2d 972, Iv denied 72 NY2d 804), and there was substantial evidence to support the Officer’s determination. (Article 78 proceeding transferred by order of Supreme Court, Wyoming County, Dadd, J.) Present — Dillon, P. J., Callahan, Green, Balio and Lawton, JJ.